RESIGNATION OF

The CFO  

of 

TOKEN COMMUNITIES LTD.

 

 

The following is a true copy of the Chief Financial Officer’s Resignation from
the Corporation, held this 2nd day of April, 2019;

 

         WHEREAS the undersigned was appointed as Chief Financial Officer of the
Corporation and has served in said capacity to date, he has determined at this
time to formally RESIGN and renounce all further corporate designation or
affiliation with TOKEN COMMUNITIES LTD. and hereby formally RESIGNS, and severs
any and all officials ties, duties, obligations or liabilities of the Company
and does hereby, by affixing, his signature hereto, officially as his last
corporate act, DOES HEREBY RESIGN. This Resignation is not the result of any
dispute with management.  

 

The Board shall choose a new Chief Financial Officer at a time and place of its
choosing.  

 

 

 

DATED:  April 2nd, 2019

 

 

 

_____________________

Peter Maddocks

TOKEN COMMUNITIES LTD.  

 

 